Case 2:16-md-02744-DML-DRG ECF No. 577 filed 03/30/20   PageID.23674   Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


  IN RE: FCA US LLC MONOSTABLE
  ELECTRONIC GEARSHIFT
  LITIGATION                              Case No: 16-md-02744
                                          Honorable David M. Lawson
               MDL No. 2744               Magistrate Judge David R. Grand

  THIS DOCUMENT APPLIES TO
  DEDRA MANEOTIS ONLY
  _______________________________/

  DEADRA MANEOTIS,                        No. 2:17-cv-10351-DML-DRG

        Plaintiff,

  v.

  FCA US LLC,

        Defendant.
Case 2:16-md-02744-DML-DRG ECF No. 577 filed 03/30/20              PageID.23675     Page 2 of 8




         Plaintiff’s Response to FCA US LLC’s (“FCA US”) Motion to Exclude

  Testimony of Craig Rosenberg does not establish that Rosenberg’s testimony will

  aid the trier of fact in this case, as it merely recites the reasons Plaintiff believes that

  Rosenberg can testify to the alleged risks associated with the Monostable shifter.

  These arguments miss the mark. Plaintiff has brought claims against FCA US under

  Colorado law. As such, her proffered expert’s testimony must aid the trier of fact in

  applying the risk-benefit test to the Monostable shifter. Walker v. Ford Motor Co.,

  406 P.3d 845, 847 (Colo. 2017) (“[T]he proper test under which to assess the

  design’s dangerousness was the risk-benefit test.”). Plaintiff’s election to use her

  Response to insist that their proffered expert’s experience in an amorphously defined

  “transportation” sector is sufficient to qualify him as an automotive industry expert

  on complex vehicle components demonstrates that she has not considered the claims

  she must prove at trial or the elements Colorado law requires her to prove.

         Rosenberg’s report, which is a rehashing of his report in the separate

  economic-loss cases, cannot aid the trier of fact in applying the risk-benefit test

  because Rosenberg does not compare the Monostable shifter to a contemporary

  shifter. Nor does Rosenberg make any attempt to quantify the Monostable shifter’s

  benefits, which is a necessary analytical step in the risk-benefit test. Heineman v.

  Am. Home Prods. Corp., Civil Action No. 13-cv-02070-MSK-CBS, 2015 U.S. Dist.

  LEXIS 30445, at *28 (D. Colo. Mar. 11, 2015) (“Without a methodology or use of


                                               1
Case 2:16-md-02744-DML-DRG ECF No. 577 filed 03/30/20            PageID.23676      Page 3 of 8




  experience, training etc. to formulate the benefit component of the risk-benefit

  comparison, the comparison is not a product of a reliable methodology.”).

        Plaintiff argues that Rosenberg’s report is automatically admissible in this

  product liability case because it is based on a past FCA US human factors study.

  Plf.’s Resp. at 3. Plaintiff is wrong, and she unsurprisingly cites no authority for this

  “good for you, good for me” proposition. The similarities between the two studies

  do not automatically make Rosenberg’s report helpful to the trier of fact applying

  Colorado law. In fact, a comparison to the Lextant studies shows that Rosenberg’s

  study is not helpful to a jury applying Colorado’s risk-benefit test, because the

  Lextant study was not designed to highlight the numerous technical benefits of an

  electronic shifter. The Lextant study did not highlight these benefits because FCA

  US already knew the technical benefits associated with a mechanical shifter,

  including improved gas mileage and reduced emissions. Thus, in modeling his study

  on the Lextant study, Rosenberg ignored a host of technological data that establish

  the benefits of using a Monostable electronic shifter. This renders his opinion

  unhelpful to the trier of fact, and it should be excluded.

        Plaintiff also argues that Rosenberg is qualified to testify, despite his lack of

  automotive experience, based on this Court’s holding relating to the economic loss

  track of the present litigation. Plf.’s Resp. at 6. Specifically, Plaintiff relies on this

  Court’s holding that “[FCA US] has not explained how any novel or exotic


                                              2
Case 2:16-md-02744-DML-DRG ECF No. 577 filed 03/30/20            PageID.23677      Page 4 of 8




  principles of ‘automobile design’ are required in order for an expert to evaluate the

  simple interfaces presented and determine if they reliably inform the driver whether

  the control inputs he or she intended have been received by the car.” ECF 423 at 18-

  19. That holding is inapposite here, where Rosenberg’s testimony must aid the trier

  of fact in applying a risk-benefit analysis. The benefits of the Monostable shifter

  hinge on complicated issues of engineering, involving—at minimum—the vehicle’s

  weight, the process by which the shifter links to the transmission, and the space those

  linkages occupy in the vehicle. Under Daubert and Fed. R. Evid. 702, “the question

  before the trial court [is] specific, not general. The trial court ha[s] to decide whether

  this particular expert ha[s] sufficient specialized knowledge to assist the jurors ‘in

  deciding the particular issues in the case.’” Kumho Tire Co. v. Carmichael, 526 U.S.

  137, 157 (1999). Phrased another way, “the expert’s qualifications must be both (i)

  adequate in a general, qualitative sense … and (ii) specific to the matters he proposes

  to address as an expert.” Graves v. Mazda Motor Corp., 675 F. Supp. 2d 1082, 1093

  (W.D. Okla. 2009) citing Ralston v. Smith & Nephew Richards, Inc., 275 F.3d 695

  (10th Cir. 2001). Plaintiff’s argument, at its heart, stands for the proposition that an

  expert can aid the jury in determining whether the risks of the Monostable shifter

  outweigh its benefits without any understanding or analysis of the benefits.

  Therefore, Plaintiff’s discussion of Dr. Rosenberg’s prior work in the amorphous

  “transportation sector”—where he designed military-grade software, Unmanned


                                              3
Case 2:16-md-02744-DML-DRG ECF No. 577 filed 03/30/20            PageID.23678      Page 5 of 8




  Aerial Vehicles, and trade study simulations for air traffic management—does not

  establish by a preponderance of proof that Dr. Rosenberg possesses the specific,

  automotive-related qualifications required to actually asses the benefits the

  Monostable shifter offers, and therefore fails the foundational requirements of Rule

  702(a).

        Further, if it is true that Rosenberg is qualified to testify because the interfaces

  and devices at issue here are “simple,” then Rosenberg’s testimony should be

  excluded for a separate reason: his testimony does not reflect expertise. “[C]ourts

  must guard against invading the province of the jury on a question which the jury

  was entirely capable of answering without the benefit of expert opinion.” Am. Auto.

  Ins. Co. v. Omega Flex, Inc., 783 F.3d 720, 725 (8th Cir. 2015). In other words,

  expert testimony must not be “within the common knowledge of the average

  layman,” and a point that can be deduced by “a person of ordinary experience” is

  not one that calls for expert analysis. Bridger v. Union Ry. Co., 355 F.2d 382, 387

  (6th Cir. 1966). Thus, “expert testimony not only is unnecessary but indeed may

  properly be excluded in the discretion of the trial judge ‘if all the primary facts can

  be accurately and intelligibly described to the jury, and if they, as men of common

  understanding, are as capable of comprehending the primary facts and of drawing

  correct conclusions from them as are witnesses possessed of special or peculiar

  training, experience, or observation in respect of the subject under investigation.”


                                             4
Case 2:16-md-02744-DML-DRG ECF No. 577 filed 03/30/20          PageID.23679     Page 6 of 8




  Salem v. U.S. Lines Co., 370 U.S. 31, 35 (1962). Courts have been especially aware

  that human factors evidence can veer into the realm of common sense. “[M]any

  human factors principles appeal to common sense. And, many experts misuse human

  factors expertise in litigation by … testifying about matters clearly within the jury’s

  common knowledge[.]” Douglas R. Richmond, Human Factors Experts in Personal

  Injury Litigation, 46 Ark. L. Rev. 333, 337 (1993). Thus, thin human-factors

  testimony has often been excluded. See, e.g., Am. Family Mut. Ins. Co. v. Techtronic

  Indus. N. Am., Inc., No. CIV.A. 12-2609-KHV, 2014 WL 2196416, at *3 (D. Kan.

  May 27, 2014) (collecting cases in which “common sense” human-factors testimony

  was excluded). By Plaintiff’s own concession, that seems to have happened here.

        Lastly, Plaintiff’s attacks on the manner in which FCA US’s motion was

  written amount to simple ad hominem attacks that are not helpful to the Court’s work

  (though they have become unfortunately characteristic of Plaintiffs’ approach in

  these Monostable cases as of late).

        Rosenberg’s failure—and inability—to analyze the benefits of the

  Monostable shifter not only render his opinion unhelpful; the failures also render the

  opinion inadmissible because it fails to meet the requirements of Rule 702(c). The

  District of Colorado excluded an expert’s testimony where the expert lacked training

  and experience to analyze a product’s benefit on the basis that such a comparison

  was “not a product of reliable methodology.” Heineman, 2015 U.S. Dist. LEXIS


                                            5
Case 2:16-md-02744-DML-DRG ECF No. 577 filed 03/30/20          PageID.23680     Page 7 of 8




  30445, at * 28. That same logic applies here. Rosenberg cannot design a study that

  reliably measures the benefits of the Monostable shifter because he lacks the

  technical know-how needed to test complex mechanical and electronic automotive

  components.

        Similarly, Rosenberg’s methodologies are not helpful because they do not

  accurately reflect the standard a jury must use to determine whether the Monostable

  shifter passes the risk-benefit test under Colorado law. Armentrout v. FMC

  Corporation, 842 P.2d 175, 184 (Colo. 1992) (holding that one aspect of the risk-

  benefit test is whether a substitute product was available that would meet the same

  need of the allegedly defective product). Specifically, Rosenberg compared a vehicle

  with a Monostable shifter to one with an electronic Polystable shifter. Yet Rosenberg

  never establishes that the electronic Polystable shifter was available at the time FCA

  US designed Ms. Maneotis’s vehicle. And in truth, it wasn’t.             Furthermore,

  Rosenberg’s opinion that some alternative shifter would have prevented Ms.

  Maneotis from failing to achieve park is “not tethered to reliable, measurable,

  scientific guideposts” that would allow a jury to concur that a different shifter would

  make a difference in this case. Tr. Dep't of First Nat'l Bank of Santa Fe v. Burton

  Corp., No. 11-cv-01629-REB-CBS, 2013 U.S. Dist. LEXIS 130534, at *16 (D.

  Colo. Sep. 11, 2013). As such, Rosenberg’s opinion is merely ipse dixit, and

  inadmissible. General Eletric Co. v. Joiner, 522 U.S. 136, 148 (1997) (“[N]othing


                                            6
Case 2:16-md-02744-DML-DRG ECF No. 577 filed 03/30/20          PageID.23681     Page 8 of 8




  in either Daubert or the Federal Rules of Evidence requires a district court to admit

  evidence that is connected to existing data only by the ipse dixit of the expert.”).

                                     CONCLUSION

        For the above stated reasons, and the reasons stated in its original Motion,

  FCA US respectfully requests that this Court exclude the expert testimony and

  report of Craig Rosenberg, Ph.D.


                                                Respectfully submitted,

                                                BUSH SEYFERTH PLLC

                                                By: /s/ Cheryl A. Bush
                                                Cheryl A. Bush (P37031)
                                                Michael R. Williams (P79827)
                                                Frank A. Dame (P81307)
                                                100 W. Big Beaver Rd. Suite 400
                                                Troy, MI 48084
                                                (248) 822-7800
                                                bush@bsplaw.com
                                                williams@bsplaw.com
                                                dame@bsplaw.com

                                                Attorneys for FCA US LLC



  Dated: March 30, 2020




                                            7
